NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1879-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NAKESSE Q. ARMSTRONG,

     Defendant-Appellant.
__________________________

                   Submitted June 2, 2022 – Decided July 5, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 14-04-1156.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel, on
                   the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Sara C. Hunt, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Nakesse Armstrong appeals from a May 11, 2020 order

denying his petition for post-conviction relief (PCR) after oral argument but

without an evidentiary hearing. Because defendant failed to establish a prima

facie showing of ineffective assistance of counsel, we affirm.

      Over a six-and-a-half-week period during August and September 2013,

eight gas stations in Camden County were robbed.             Defendant and two

codefendants were indicted for armed robberies, attempted robberies,

conspiracies to commit robbery, aggravated assaults, and weapons offenses

related to those robberies.

      Defendant moved to suppress a handgun and clothing seized from his

apartment without a warrant. A two-day evidentiary hearing was conducted

before two different judges. The first judge heard testimony from the State's

witnesses on the first day of the hearing but was not available for the second day

because of medical reasons. Accordingly, another judge presided on the second

day and heard testimony from defendant's only witness and arguments of

counsel. Thereafter, the first judge entered an order denying the motion and

supported that ruling with a written statement of reasons.

      Following the denial of his motion to suppress, defendant pled guilty to

seven counts of first-degree armed robbery, N.J.S.A. 2C:15-1, and one count of


                                                                            A-1879-20
                                        2
second-degree robbery, N.J.S.A. 2C:15-1(a)(2). In accordance with a negotiated

plea agreement, defendant was sentenced to concurrent prison terms of fifteen

years for the first-degree robbery convictions and seven years for the second-

degree robbery conviction. The prison terms were subject to a period of parole

ineligibility, followed by parole supervision, as prescribed by the No Ea rly

Release Act, N.J.S.A. 2C:43-7.2.

      Defendant filed a direct appeal and contended that the trial court erred in

denying his motion to suppress the physical evidence seized from his apartment.

We rejected that argument and affirmed defendant's convictions and sentence.

State v. Armstrong, No. A-0817-16 (App. Div. Dec. 7, 2018). Defendant did

not file a petition for certification to the Supreme Court.

      In August 2019, defendant, representing himself, filed a petition for PCR.

He was assigned PCR counsel, who submitted additional papers on defendant's

behalf. Defendant contended that the two attorneys who had represented him in

the trial court were ineffective for failing to request a new suppression hearing

when the judge who heard the first day of testimony was not available on the

second day of the hearing. Defendant also argued that his counsel did not review

discovery or discuss trial strategy with him and pressured him into pleading

guilty.


                                                                           A-1879-20
                                         3
      On May 11, 2020, the PCR court heard oral arguments on the petition.

That same day, the court denied the petition, explained the reasons for its ruling

on the record, and entered an order. The PCR court found that defendant was

not prejudiced when a second judge presided over the second day of the

suppression hearing.    The court found that both judges had access to the

evidence presented and defendant failed to show any prejudice. The PCR judge

also found no evidence supported defendant's contention that his counsel gave

him inadequate advice or pressured him into entering a guilty plea.

      On this appeal, defendant makes one argument with two sub-arguments,

which he articulates as follows:

      I. THE PCR COURT ERRED IN NOT GRANTING DEFENDANT AN
      EVIDENTIARY HEARING WHERE DEFENDANT RECEIVED
      INEFFECTIVE ASSISTANCE OF COUNSEL.

            A. Trial counsel was ineffective for failing to request a new
            suppression hearing after the original Judge was unable to continue
            because of health issues.

            B. Trial counsel was ineffective for failing to provide adequate
            legal advice to defendant.

      When no evidentiary hearing is conducted by the PCR court, appellate

courts review the denial of a PCR petition de novo. State v. Harris, 181 N.J.

391, 420-21 (2004); State v. O'Donnell, 435 N.J. Super. 351, 373 (App. Div.

2014). A PCR court's decision to proceed without an evidentiary hearing is

                                                                            A-1879-20
                                        4
reviewed for an abuse of discretion. State v. Brewster, 429 N.J. Super. 387, 401

(App. Div. 2013).

      A petitioner is not automatically entitled to an evidentiary hearing. State

v. Porter, 216 N.J. 343, 355 (2013). Rule 3:22-10 provides that a defendant is

entitled to an evidentiary hearing on a PCR petition only if he or she establishes

a prima facie case in support of PCR, material issues of disputed fact cannot be

resolved by reference to the existing record, and an evidentiary hearing is

necessary to resolve the claims for relief. Porter, 216 N.J. at 354 (quoting R.

3:22-10(b)). The PCR court should grant an evidentiary hearing "if a defendant

has presented a prima facie claim in support of post-conviction relief." State v.

Preciose, 129 N.J. 451, 462 (1992).

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy the two-part Strickland test: (1) "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment[,]" and (2) "the deficient performance prejudiced the

defense." Strickland v. Washington, 466 U.S. 668, 687 (1984) (quoting U.S.

Const. amend. VI); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland

two-prong test in New Jersey).




                                                                            A-1879-20
                                        5
      Defendant argues his trial counsel was ineffective in failing to request a

new suppression hearing. He contends that the judge who presided over the

second day of the hearing relied on a summary of the State's witnesses' testimony

provided by the prosecutor, the summary contained errors, and his counsel

should have requested a new suppression hearing. We reject that argument for

two reasons.

      First, defendant is procedurally barred from raising this argument because

he should have made the argument on his direct appeal. Under Rule 3:22-3,

PCR proceedings are not a substitute for a direct appeal. The New Jersey

Supreme Court has explained that PCR petitions "cannot be used to circumvent

issues that could have[] but were not raised on appeal" unless the circumstances

satisfying one of three exceptions exist. State v. Afanador, 151 N.J. 41, 50

(1997). Those exceptions are:

            (1) that the ground for relief not previously asserted
            could not reasonably have been raised in any prior
            proceeding; or (2) that enforcement of the bar to
            preclude claims, including one for ineffective
            assistance of counsel, would result in fundamental
            injustice; or (3) that denial of relief would be contrary
            to a new rule of constitutional law under either the
            Constitution of the United States or the State of New
            Jersey.

            [R. 3:22-4(a)(1)-(3).]


                                                                           A-1879-20
                                       6
      None of those exceptions apply here and, therefore, defendant is

procedurally barred from raising this argument belatedly. When defendant filed

his direct appeal, he was aware that two judges had presided over his suppression

hearing. Enforcement of the bar would not result in a fundamental injustice

because defendant has made no showing that he was not guilty.            Finally,

defendant's argument is not based on a new rule of constitutional law.

      Second, even if we were to consider the substance of defendant's

arguments concerning the suppression hearing, the argument has no merit.

Under Rule 1:12-3, another judge may be assigned to a case "[i]n the event of

the disqualification or inability for any reason of a judge to hear any pending

matter before or after trial." Moreover, if a judge can no longer continue to

preside over proceedings, "another judge may be designated to complete the trial

as if having presided from its commencement," provided the new judge "is able

to become familiar with the proceedings and all of the testimony . . . through a

complete transcript." R. 1:12-3(b).

      The record from the suppression hearing establishes that defendant

suffered no prejudice from a second judge hearing testimony on the second day

of the hearing. Ultimately, the first judge who heard all the State's witnesse s

made the ruling on the motion to suppress.       That judge had access to the


                                                                           A-1879-20
                                       7
recordings of the second day of testimony and argument. There is nothing in

the record indicating that either judge relied on summaries of testimony prepared

by the prosecutor.

      Defendant also argues that the counsel who represented him when he pled

guilty provided him with inadequate legal advice. He asserts that his attorney

never reviewed discovery with him or discussed trial strategies; instead, he

contends that his counsel pressured him to pleading guilty.

      Defendant's contentions are rebutted by his sworn testimony given when

he pled guilty. At the plea hearing, defendant confirmed under oath that he had

reviewed his plea forms with his attorney and had read, understood, and

truthfully answered all questions on the forms; that he was pleading guilty

voluntarily; and that he had not been threatened, forced, or promised anything

beyond the terms of the plea agreement. Indeed, when defendant indicated he

had a question about the sentence recommended by the prosecutor, the court

gave defendant time to discuss the plea with his counsel. Thereafter, defendant

confirmed that he had sufficient time to discuss the charges against him and the

proposed plea agreement with counsel, that counsel had answered all his

questions, and that he was satisfied with the advice he received. After providing




                                                                           A-1879-20
                                       8
a factual basis for his pleas, defendant pled guilty, and the judge found that he

did so knowingly and voluntarily.

      In short, defendant has not established a prima facie showing of either

prong of the Strickland test. We, therefore, reject his arguments on this appeal.

      Affirmed.




                                                                           A-1879-20
                                       9